
	

114 HR 6449 IH: Clean Money Act of 2016
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 6449
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2016
			Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to provide political advertising vouchers and
			 payments to defray the costs of postage for candidates in general
			 elections to the Senate or House of Representatives who agree to
			 restrictions on the types of contributions such candidates raise and the
			 types of expenditures such candidates make, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Clean Money Act of 2016. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Benefits for Participating Candidates
					Sec. 101. Political advertising vouchers and payments to defray costs of postage for participating
			 candidates.
					
						Title V—Benefits for Participating Candidates
						Subtitle A—Entitlement to Vouchers and Payments To Defray Costs of Postage
						Sec. 501. Provision of political advertising vouchers.
						Sec. 502. Procedures for redemption of political advertising vouchers.
						Sec. 503. Funds to defray costs of postage.
						Sec. 504. Qualified small dollar contributions described.
						Subtitle B—Eligibility and Certification
						Sec. 511. Eligibility.
						Sec. 512. Qualifying requirements.
						Sec. 513. Certification.
						Subtitle C—Requirements for Candidates Certified as Participating Candidates
						Sec. 521. Contribution and expenditure requirements.
						Sec. 522. Administration of campaign.
						Sec. 523. Returning unused vouchers and funds after election.
						Subtitle D—Administrative Provisions
						Sec. 531. Clean Money Fund.
						Sec. 532. Administration by Commission.
						Sec. 533. Violations and penalties.
						Sec. 534. Appeals process.
						Sec. 535. Indexing of amounts.
						Sec. 536. Election cycle defined.
					
					Sec. 102. Contributions and expenditures by multicandidate and political party political committees
			 on behalf of participating candidates.
					Sec. 103. Prohibiting use of contributions by participating candidates for purposes other than
			 campaign for election.
					Title II—Expanding Candidate Access to Advertising
					Sec. 201. Broadcasts by candidates.
					Title III—Miscellaneous Provisions
					Sec. 301. Severability.
				
			IBenefits for Participating Candidates
			101.Political advertising vouchers and payments to defray costs of postage for participating candidates
 The Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new title:
				
					VBenefits for Participating Candidates
						AEntitlement to Vouchers and Payments To Defray Costs of Postage
							501.Provision of political advertising vouchers
 (a)In generalIf a candidate in a general election to the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under this title with respect to the election for such office, the candidate shall be entitled to political advertising vouchers as provided under this section.
 (b)Value of voucherThe value of a political advertising voucher provided to a candidate under this section shall be equal to the product of—
 (1)the population of the State (in the case of a candidate for the office of Senator) or the congressional district involved (in the case of a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress), based on the most recent information available from the Bureau of the Census; and
 (2)$1. (c)TimingThe Commission shall provide political advertising vouchers under this section to a candidate not later than 7 days after the candidate is certified as a participating candidate under this title.
								502.Procedures for redemption of political advertising vouchers
								(a)Use
 (1)Exclusive useVouchers provided by the Commission to participating candidates under section 501 may be used only for the purchase of broadcast time for political advertisements relating to an election for the office of Senator or Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) by the participating candidate to which the vouchers were provided, except that—
 (A)a candidate may exchange vouchers with a political party under paragraph (2); and (B)a political party may use vouchers only to purchase broadcast time for political advertisements for generic party advertising (as defined by the Commission in regulations), to support candidates for State or local office in a general election, or to support participating candidates of the party in a general election for Federal office, but only if it discloses the value of the voucher used as an expenditure under section 315(d).
										(2)Exchange with political party committee
 (A)In generalA participating candidate who receives a voucher under this section may transfer the right to use all or a portion of the value of the voucher to a committee of the political party of which the individual is a candidate in exchange for money in an amount equal to the cash value of the voucher or portion exchanged.
 (B)Continuation of candidate obligationsThe transfer of a voucher, in whole or in part, to a political party committee under this paragraph does not release the candidate from any obligation with respect to the provision of the voucher under this title.
 (C)Party committee obligationsAny political party committee to which a voucher or portion thereof is transferred under subparagraph (A)—
 (i)shall account fully, in accordance with such requirements as the Commission may establish, for the receipt of the voucher; and
 (ii)may not use the transferred voucher or portion thereof for any purpose other than a purpose described in paragraph (1)(B).
 (D)Voucher as a contributionIf a candidate transfers a voucher or any portion thereof to a political party committee under subparagraph (A)—
 (i)the value of the voucher or portion thereof transferred shall be treated as a contribution from the candidate to the committee, and from the committee to the candidate, for purposes of sections 302 and 304;
 (ii)the committee may, in exchange, provide to the candidate only funds subject to the prohibitions, limitations, and reporting requirements of title III of this Act; and
 (iii)the amount, if identified as a voucher exchange, shall not be considered a contribution for the purposes of sections 315 and 513. (b)Value; acceptance; redemption (1)VoucherEach voucher disbursed by the Commission under this section shall have a value in dollars, redeemable upon presentation to the Commission, together with such documentation and other information as the Commission may require, for the purchase of broadcast time for political advertisements in accordance with this section.
 (2)AcceptanceA broadcasting station shall accept vouchers as payment for the purchase of broadcast time for political advertisements in accordance with this section.
 (3)RedemptionThe Commission shall redeem vouchers accepted by broadcasting stations under paragraph (2) upon presentation, subject to such documentation, verification, accounting, and application requirements as the Commission may impose to ensure the accuracy and integrity of the voucher redemption system.
									(4)Expiration
 (A)CandidatesA voucher may only be used to pay for broadcast time for political advertisements to be broadcast before midnight on the day before the date of the Federal election in connection with which it was issued and shall be null and void for any other use or purpose.
 (B)Exception for political party committeesA voucher held by a political party committee may be used to pay for broadcast time for political advertisements to be broadcast before midnight on December 31st of the odd-numbered year following the year in which the voucher was issued by the Commission.
 (5)Voucher as expenditureThe use of a voucher to purchase broadcast time constitutes an expenditure as defined in section 301(9)(A).
 (c)DefinitionsIn this section: (1)Broadcasting stationThe term broadcasting station has the meaning given that term by section 315(f)(1) of the Communications Act of 1934.
 (2)Political partyThe term political party means a major party or a minor party as defined in section 9002(3) or (4) of the Internal Revenue Code of 1986 (26 U.S.C. 9002(3) or (4)).
									503.Funds to defray costs of postage
 (a)Availability of paymentIf a candidate in a general election to the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under this title with respect to the election for such office, the candidate shall be entitled to a payment under this title to defray the costs of postage incurred in connection with the election by authorized committees of the candidate.
 (b)AmountThe amount of the payment made to a candidate under this section to defray the costs of postage shall be equal to the product of—
 (1)the population of the State (in the case of a candidate for the office of Senator) or the congressional district involved (in the case of a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress), based on the most recent information available from the Bureau of the Census; and
 (2)50 cents. (c)Use of fundsUpon receiving a payment under this section, a candidate shall deposit the payment in a separate, segregated account of any authorized committees of the candidate, and shall ensure that amounts in such account are used solely for the payment of postage incurred by such committees in connection with the election.
 (d)TimingThe Commission shall make a payment under this section to a candidate not later than 7 days after the candidate is certified as a participating candidate under this title.
								504.Qualified small dollar contributions described
 (a)In generalIn this title, the term qualified small dollar contribution means, with respect to a candidate and the authorized committees of a candidate, a contribution that meets the following requirements:
 (1)The contribution is in an amount that is— (A)not less than $1; and
 (B)not more than $200. (2)The contribution is made by an individual, either directly or through an intermediary or conduit (as described in section 315(a)(8)), who is not otherwise prohibited from making a contribution under this Act.
 (3)The individual who makes the contribution does not make contributions to the candidate or the authorized committees of the candidate with respect to the election involved in an aggregate amount that exceeds the amount described in paragraph (1)(B), or any contribution to the candidate or the authorized committees of the candidate with respect to the election involved that otherwise is not a qualified small dollar contribution.
									(b)Restriction on subsequent contributions
									(1)Prohibiting donor from making subsequent non-qualified contributions during election cycle
 (A)In generalAn individual who makes a qualified small dollar contribution to a candidate or the authorized committees of a candidate with respect to an election may not make any subsequent contribution to such candidate or the authorized committees of such candidate with respect to the election cycle which is not a qualified small dollar contribution.
										(B)Exception for contributions to candidates who voluntarily withdraw from participation during
 qualifying periodSubparagraph (A) does not apply with respect to a contribution made to a candidate who, during the Clean Money qualifying period described in section 511(c), submits a statement to the Commission under section 513(c) to voluntarily withdraw from participating in the program under this title.
 (2)Treatment of subsequent non-qualified contributionsIf, notwithstanding the prohibition described in paragraph (1), an individual who makes a qualified small dollar contribution to a candidate or the authorized committees of a candidate with respect to an election makes a subsequent contribution to such candidate or the authorized committees of such candidate with respect to the election which is prohibited under paragraph (1) because it is not a qualified small dollar contribution, the candidate may take one of the following actions:
 (A)Not later than 2 weeks after receiving the contribution, the candidate may return the subsequent contribution to the individual.
 (B)The candidate may retain the subsequent contribution, so long as not later than 2 weeks after receiving the subsequent contribution, the candidate remits to the Commission for deposit in the Clean Money Fund under section 531 an amount equal to any payments received by the candidate under this title which are attributable to the qualified small dollar contribution made by the individual involved.
 (3)No effect on ability to make multiple contributionsNothing in this section may be construed to prohibit an individual from making multiple qualified small dollar contributions to any candidate or any number of candidates, so long as each contribution meets each of the requirements of paragraphs (1), (2), and (3) of subsection (a).
									(c)Notification requirements for candidates
 (1)NotificationEach authorized committee of a candidate who seeks to be a participating candidate under this title shall provide the following information in any materials for the solicitation of contributions, including any Internet site through which individuals may make contributions to the committee:
 (A)A statement that if the candidate is certified as a participating candidate under this title, the candidate will receive political advertising vouchers under this title in an amount which is based on the total amount of qualified small dollar contributions received.
 (B)A statement that a contribution which meets the requirements set forth in subsection (a) shall be treated as a qualified small dollar contribution under this title unless the contributor notifies the committee not later than 48 hours after making the contribution that the contribution is not to be so treated.
 (C)A statement that if a contribution is treated as qualified small dollar contribution under this title, the individual who makes the contribution may not make any contribution to the candidate or the authorized committees of the candidate during the election cycle which is not a qualified small dollar contribution.
 (2)Alternative methods of meeting requirementsAn authorized committee may meet the requirements of paragraph (1)— (A)by including the information described in paragraph (1) in the receipt provided under section 512(b)(3) to a person making a qualified small dollar contribution; or
 (B)by modifying the information it provides to persons making contributions which is otherwise required under title III (including information it provides through the Internet).
										BEligibility and Certification
							511.Eligibility
 (a)In generalA candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress is eligible to be certified as a participating candidate under this title with respect to an election if the candidate meets the following requirements:
 (1)The candidate files with the Commission a statement of intent to seek certification as a participating candidate.
 (2)The candidate meets the qualifying requirements of section 512. (3)The candidate files with the Commission a statement certifying that the authorized committees of the candidate meet the requirements of section 504(c).
 (4)Not later than the last day of the Clean Money qualifying period, the candidate files with the Commission an affidavit signed by the candidate and the treasurer of the candidate's principal campaign committee declaring that the candidate—
 (A)has complied and, if certified, will comply with the contribution and expenditure requirements of section 521;
 (B)if certified, will run only as a participating candidate for all elections for the office that such candidate is seeking during that election cycle; and
 (C)has either qualified or will take steps to qualify under State law to be on the ballot. (5)The candidate is the nominee of a political party whose candidate received not less than 15 percent of the total number of popular votes received by all candidates in the most recent general election for the office the candidate seeks.
 (b)General electionNotwithstanding subsection (a), a candidate shall not be eligible to be certified as a participating candidate under this title for a general election or a general runoff election unless the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate is otherwise qualified to be on the ballot under State law.
 (c)Clean Money qualifying period definedThe term Clean Money qualifying period means, with respect to any candidate for an office, the 180-day period (during the election cycle for such office) which begins on the date on which the candidate files a statement of intent under subsection (a)(1), except that such period may not continue after the date that is 30 days before the date of the general election for the office.
								512.Qualifying requirements
 (a)Receipt of qualified small dollar contributions from in-State residentsA candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress meets the requirement of this section if, during the Clean Money qualifying period described in section 511(c), each of the following occurs:
 (1)Not fewer than 1,000 individuals who are residents of the State in which the candidate seeks election make a qualified small dollar contribution to the candidate.
 (2)The candidate obtains a total dollar amount of qualified small dollar contributions from individuals who are residents of the State in which the candidate seeks election which is equal to or greater than $50,000.
 (b)Requirements relating to receipt of qualified small dollar contributionEach qualified small dollar contribution— (1)may be made by means of a personal check, money order, debit card, credit card, electronic payment account, or any other method deemed appropriate by the Commission;
 (2)shall be accompanied by a signed statement (or, in the case of a contribution made online or through other electronic means, an electronic equivalent) containing—
 (A)the contributor’s name and the contributor's address in the State in which the primary residence of the contributor is located; and
 (B)an oath declaring that the contributor— (i)understands that the purpose of the contribution is to show support for the candidate so that the candidate may qualify for political advertising vouchers under this title;
 (ii)is making the contribution in his or her own name and from his or her own funds; (iii)has made the contribution willingly; and
 (iv)has not received any thing of value in return for the contribution; and (3)shall be acknowledged by a receipt that is sent to the contributor with a copy (in paper or electronic form) kept by the candidate for the Commission and a copy (in paper or electronic form) kept by the candidate for the election authorities in the State with respect to which the candidate is seeking election.
 (c)Verification of qualified small dollar contributionsThe Commission shall establish procedures for the auditing and verification of qualified small dollar contributions, including procedures for random audits, to ensure that such contributions meet the requirements of this section.
								513.Certification
								(a)Deadline and Notification
 (1)In generalNot later than 5 days after a candidate files an affidavit under section 511(a)(3), the Commission shall—
 (A)determine whether or not the candidate meets the requirements for certification as a participating candidate;
 (B)if the Commission determines that the candidate meets such requirements, certify the candidate as a participating candidate; and
 (C)notify the candidate of the Commission's determination. (2)Deemed certification for subsequent runoff electionsIf the Commission certifies a candidate as a participating candidate with respect to a general election, the Commissioner shall be deemed to have certified the candidate as a participating candidate with respect to any subsequent runoff election held in that election cycle.
									(b)Revocation of certification
 (1)In generalThe Commission may revoke a certification under subsection (a) if— (A)a candidate fails to qualify to appear on the ballot at any time after the date of certification (other than a candidate certified as a participating candidate with respect to a general election who fails to qualify to appear on the ballot for a subsequent runoff election in that election cycle);
 (B)a candidate ceases to be a candidate for the office involved, as determined on the basis of an official announcement by an authorized committee of the candidate or on the basis of a reasonable determination by the Commission; or
 (C)a candidate otherwise fails to comply with the requirements of this title, including any regulatory requirements prescribed by the Commission.
 (2)Existence of repeated or serious violationsThe Commission shall revoke a certification under subsection (a) if a penalty is assessed against the candidate under section 309(d) with respect to the election.
 (3)Effect of revocationIf a candidate’s certification is revoked under this subsection— (A)the candidate shall repay to the Clean Money Fund established under section 531—
 (i)an amount equal to the value of the political advertising vouchers received under this title with respect to the election, plus interest (at a rate determined by the Commission on the basis of an appropriate annual percentage rate for the month involved) on any such amount received; plus
 (ii)an amount equal to any payment the candidate received under this title to defray the costs of postage with respect to the election, plus interest (at a rate determined by the Commission on the basis of an appropriate annual percentage rate for the month involved) on any such payment received;
 (B)the candidate may not receive political advertising vouchers or payments to defray the costs of postage under this title during the remainder of the election cycle involved; and
 (C)the candidate may not be certified as a participating candidate under this title with respect to the next election cycle.
 (4)Prohibiting participation in future elections for candidates with multiple revocationsIf the Commission revokes the certification of an individual as a participating candidate under this title 3 times, the individual may not be certified as a participating candidate under this title with respect to any subsequent election.
 (c)Voluntary withdrawal from participating during qualifying periodAt any time during the Clean Money qualifying period described in section 511(c), a candidate may withdraw from participation in the program under this title by submitting to the Commission a statement of withdrawal (without regard to whether or not the Commission has certified the candidate as a participating candidate under this title as of the time the candidate submits such statement), so long as the candidate has not received a political advertising voucher under section 501 or a payment under section 503.
 (d)Participating Candidate definedIn this title, a participating candidate means a candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress who is certified under this section as eligible to receive benefits under this title.
								CRequirements for Candidates Certified as Participating Candidates
							521.Contribution and expenditure requirements
 (a)Permitted sources of contributions and expendituresExcept as provided in subsection (c), a participating candidate with respect to a general election shall, with respect to that election and any subsequent runoff election in that election cycle for the office involved, accept no contributions from any source and make no expenditures from any amounts, other than the following:
 (1)Qualified small dollar contributions. (2)Political advertising vouchers and payments to defray the costs of postage under this title.
 (3)Contributions from political committees established and maintained by a national or State political party, subject to the applicable limitations of section 315.
 (4)Subject to subsection (b), personal funds of the candidate or of any immediate family member of the candidate (other than funds received through qualified small dollar contributions).
 (5)Contributions from individuals who are otherwise permitted to make contributions under this Act, subject to the applicable limitations of section 315, except that the aggregate amount of contributions a participating candidate may accept from any individual with respect to any such election after the date the candidate files a statement of intent under section 511(a)(1) may not exceed $1,000.
 (6)Contributions from multicandidate political committees, subject to the applicable limitations of section 315.
									(b)Special rules for personal funds
 (1)Limit on amountA candidate who is certified as a participating candidate may use personal funds (including personal funds of any immediate family member of the candidate) so long as—
 (A)the aggregate amount used with respect to the general election and any subsequent runoff election in that election cycle (including any period of the cycle occurring prior to the candidate’s certification as a participating candidate) does not exceed $10,000; and
 (B)the funds are used only for making direct payments for the receipt of goods and services which constitute authorized expenditures in connection with such elections.
 (2)Immediate family member definedIn this subsection, the term immediate family means, with respect to a candidate— (A)the candidate’s spouse;
 (B)a child, stepchild, parent, grandparent, brother, half-brother, sister, or half-sister of the candidate or the candidate’s spouse; and
 (C)the spouse of any person described in subparagraph (B). (c)Exceptions (1)Exception for contributions received prior to filing of statement of intentA candidate who has accepted contributions that are not described in subsection (a) is not in violation of subsection (a), but only if all such contributions are—
 (A)returned to the contributor; (B)submitted to the Commission for deposit in the Clean Money Fund established under section 531; or
 (C)spent in accordance with paragraph (2). (2)Exception for expenditures made prior to filing of statement of intentIf a candidate has made expenditures prior to the date the candidate files a statement of intent under section 511(a)(1) that the candidate is prohibited from making under subsection (a) or subsection (b), the candidate is not in violation of such subsection if the aggregate amount of the prohibited expenditures is less than the amount referred to in section 512(a)(2) (relating to the total dollar amount of qualified small dollar contributions which the candidate is required to obtain) which is applicable to the candidate.
 (3)Exception for campaign surpluses from a previous electionNotwithstanding paragraph (1), unexpended contributions received by the candidate or an authorized committee of the candidate with respect to a previous election may be retained, but only if the candidate places the funds in escrow and refrains from raising additional funds for or spending funds from that account during the election cycle in which a candidate is a participating candidate.
 (4)Exception for contributions received before the effective date of this titleContributions received and expenditures made by the candidate or an authorized committee of the candidate prior to the effective date of this title shall not constitute a violation of subsection (a) or (b). Unexpended contributions shall be treated the same as campaign surpluses under paragraph (3), and expenditures made shall count against the limit in paragraph (2).
 (d)Special Rule for Coordinated Party ExpendituresFor purposes of this section, a payment made by a political party in coordination with a participating candidate shall not be treated as a contribution to or as an expenditure made by the participating candidate.
								(e)Prohibition on joint fundraising committees
 (1)ProhibitionAn authorized committee of a candidate who is certified as a participating candidate under this title with respect to an election may not establish a joint fundraising committee with a political committee other than another authorized committee of the candidate.
 (2)Status of existing committees for prior electionsIf a candidate established a joint fundraising committee described in paragraph (1) with respect to a prior election for which the candidate was not certified as a participating candidate under this title and the candidate does not terminate the committee, the candidate shall not be considered to be in violation of paragraph (1) so long as that joint fundraising committee does not receive any contributions or make any disbursements during the election cycle for which the candidate is certified as a participating candidate under this title.
									(f)Prohibition on Leadership PACs
 (1)ProhibitionA candidate who is certified as a participating candidate under this title with respect to an election may not establish, finance, maintain, or control a leadership PAC.
 (2)Status of existing leadership PACsIf a candidate established, financed, maintained, or controlled a leadership PAC prior to being certified as a participating candidate under this title and the candidate does not terminate the leadership PAC, the candidate shall not be considered to be in violation of paragraph (1) so long as the leadership PAC does not receive any contributions or make any disbursements during the election cycle for which the candidate is certified as a participating candidate under this title.
 (3)Leadership PAC definedIn this subsection, the term leadership PAC has the meaning given such term in section 304(i)(8)(B). 522.Administration of campaign (a)Separate accounting for various permitted contributionsEach authorized committee of a candidate certified as a participating candidate under this title—
 (1)shall provide for separate accounting of each type of contribution described in section 521(a) which is received by the committee; and
 (2)shall provide for separate accounting for the political advertising vouchers received under this title.
									(b)Enhanced disclosure of information on donors
 (1)Mandatory identification of individuals making qualified small dollar contributionsEach authorized committee of a participating candidate under this title shall elect, in accordance with section 304(b)(3)(A), to include in the reports the committee submits under section 304 the identification of each person who makes a qualified small dollar contribution to the committee.
 (2)Mandatory disclosure through InternetEach authorized committee of a participating candidate under this title shall ensure that all information reported to the Commission under this Act with respect to contributions and expenditures of the committee is available to the public on the Internet (whether through a site established for purposes of this subsection, a hyperlink on another public site of the committee, or a hyperlink on a report filed electronically with the Commission) in a searchable, sortable, and downloadable manner.
									523.Returning unused vouchers and funds after election
 Not later than the date that is 180 days after the last election for which a candidate certified as a participating candidate qualifies to be on the ballot during the election cycle involved, such participating candidate shall return to the Commission—
 (1)any political advertising vouchers provided to authorized committees of the candidate which remain unused as of such date; and
 (2)any amounts remaining in the separate, segregated accounts established by authorized committees of the candidate under section 503(c) for the receipt of the payments made under this title to defray the costs of postage incurred in connection with the election.
								DAdministrative Provisions
							531.Clean Money Fund
 (a)EstablishmentThere is established in the Treasury a fund to be known as the Clean Money Fund. (b)Amounts held by FundThe Fund shall consist of the following amounts:
 (1)Appropriated amountsAmounts appropriated to the Fund, including trust fund amounts appropriated pursuant to applicable provisions of the Internal Revenue Code of 1986.
 (2)Other depositsAmounts deposited into the Fund under— (A)section 521(c) (relating to exceptions to contribution requirements);
 (B)section 533 (relating to violations); and (C)any other section of this Act.
 (3)Investment returnsInterest on, and the proceeds from, the sale or redemption of, any obligations held by the Fund under subsection (c).
 (c)InvestmentThe Commission shall invest portions of the Fund in obligations of the United States in the same manner as provided under section 9602(b) of the Internal Revenue Code of 1986.
								(d)Use of Fund
 (1)In generalAmounts in the Fund shall be available without further appropriation or fiscal year limitation to redeem vouchers which are accepted by broadcasting stations as payment for the purchase of broadcast time for political advertisements under subtitle A.
 (2)Insufficient amountsUnder regulations established by the Commission, rules similar to the rules of section 9006(c) of the Internal Revenue Code of 1986 shall apply.
									532.Administration by Commission
 (a)RegulationsThe Commission shall prescribe regulations to carry out the purposes of this title, including regulations—
 (1)verifying the amount of qualified small dollar contributions with respect to a candidate; (2)effectively and efficiently monitoring and enforcing the limits on the raising of qualified small dollar contributions;
 (3)effectively and efficiently monitoring and enforcing the limits on the use of personal funds by participating candidates; and
 (4)monitoring the use of political advertising vouchers and payments provided under this title through audits of not fewer than 1/10 (or, in the case of the first 3 election cycles during which the program under this title is in effect, not fewer than 1/3) of all participating candidates or other mechanisms.
									(b)Review of program
 (1)In generalAfter each regularly scheduled general election for Federal office, the Commission shall conduct a comprehensive review of the program under this title, including—
 (A)the maximum and minimum dollar amounts of qualified small dollar contributions under section 504; (B)the number and value of qualified small dollar contributions a candidate is required to obtain under section 512(a) to be eligible for certification as a participating candidate;
 (C)the value of the political advertising vouchers a candidate may receive under this title; (D)the amount of the payment made to a candidate under this title to defray the cots of postage;
 (E)the overall satisfaction of participating candidates and the American public with the program; and (F)such other matters relating to financing of campaigns as the Commission determines are appropriate.
 (2)Criteria for reviewIn conducting the review under paragraph (1), the Commission shall consider the following: (A)Qualified small dollar contributionsThe Commission shall consider whether the number and dollar amounts of qualified small dollar contributions required strikes an appropriate balance regarding the importance of voter involvement, the need to assure adequate incentives for participating, and fiscal responsibility, taking into consideration the number of primary and general election participating candidates, the electoral performance of those candidates, program cost, and any other information the Oversight Commission determines is appropriate.
 (B)Review of payment levelsThe Commission shall consider whether the totality of the amount of funds allowed to be raised by participating candidates (including through qualified small dollar contributions) and the value of political advertising vouchers and payments made to defray the costs of postage provided under this title are sufficient for voters in each State to learn about the candidates to cast an informed vote, taking into account the historic amount of spending by winning candidates, media costs, primary election dates, and any other information the Commission determines is appropriate.
 (3)Recommendations for adjustment of amountsBased on the review conducted under paragraph (1), the Commission may recommend to Congress adjustments of the following amounts:
 (A)The number and value of qualified small dollar contributions a candidate is required to obtain under section 512(a) to be eligible for certification as a participating candidate.
 (B)The value of the political advertising vouchers a candidate may receive under this title. (C)The amount of the payment made to a candidate under this title to defray the costs of postage.
 (c)ReportsNot later than each June 1 which follows a regularly scheduled general election for Federal office for which payments were made under this title, the Commission shall submit to the Committee on House Administration of the House of Representatives a report—
 (1)containing an analysis of the review conducted under subsection (b), including a detailed statement of the Commission’s findings, conclusions, and recommendations based on such review, including any recommendations for adjustments of amounts described in subsection (b)(3); and
 (2)documenting, evaluating, and making recommendations relating to the administrative implementation and enforcement of the provisions of this title.
									533.Violations and penalties
 (a)Civil penalty for violation of contribution and expenditure requirementsIf a candidate who has been certified as a participating candidate accepts a contribution or makes an expenditure that is prohibited under section 521, the Commission may assess a civil penalty against the candidate in an amount that is not more than 3 times the amount of the contribution or expenditure. Any amounts collected under this subsection shall be deposited into the Clean Money Fund established under section 531.
								(b)Repayment for improper use payments made To defray costs of postage
 (1)In generalIf the Commission determines that any payment made to a candidate under this title to defray the costs of postage was not used as provided for in this title, the Commission shall so notify the candidate and the candidate shall pay to the Fund an amount equal to—
 (A)the value of the payments so used; and (B)interest on any such amounts (at a rate determined by the Commission).
 (2)Other action not precludedAny action by the Commission in accordance with this subsection shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title.
									(c)Prohibiting certain candidates from qualifying as participating candidates
 (1)Candidates with multiple civil penaltiesIf the Commission assesses three or more civil penalties under subsection (a) against a candidate (with respect to either a single election or multiple elections), the Commission may refuse to certify the candidate as a participating candidate under this title with respect to any subsequent election, except that if each of the penalties were assessed as the result of a knowing and willful violation of any provision of this Act, the candidate is not eligible to be certified as a participating candidate under this title with respect to any subsequent election.
 (2)Candidates subject to criminal penaltyA candidate is not eligible to be certified as a participating candidate under this title with respect to an election if a penalty has been assessed against the candidate under section 309(d) with respect to any previous election.
									534.Appeals process
 (a)Review of ActionsAny action by the Commission in carrying out this title shall be subject to review by the United States Court of Appeals for the District of Columbia upon petition filed in the Court not later than 30 days after the Commission takes the action for which the review is sought.
 (b)ProceduresThe provisions of chapter 7 of title 5, United States Code, apply to judicial review under this section.
								535.Indexing of amounts
 (a)IndexingIn any calendar year after 2016, section 315(c)(1)(B) shall apply to each amount described in subsection (b) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2015.
 (b)Amounts describedThe amounts described in this subsection are as follows: (1)The amount referred to in section 501(b)(2) (relating to the formula used to determine the value of a political advertising voucher provided to a participating candidate under this title).
 (2)The amount referred to in section 503(b)(2) (relating to the formula used to determine the amount of the payment made to a participating candidate under this title to defray the costs of postage).
 (3)The amounts referred to in section 504(a)(1) (relating to the amount of a qualified small dollar contribution).
 (4)The amount referred to in section 512(a)(2) (relating to the total dollar amount of qualified small dollar contributions).
 (5)The amount referred to in section 521(a)(5) (relating to the aggregate amount of contributions a participating candidate may accept from any individual with respect to an election).
 (6)The amount referred to in section 521(b)(1) (relating to the amount of personal funds that may be used by a candidate who is certified as a participating candidate).
 536.Election cycle definedIn this title, the term election cycle means, with respect to an election for an office, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election)..
			102.Contributions and expenditures by multicandidate and political party political committees on behalf
			 of participating candidates
				(a)Authorizing Contributions Only From Separate Accounts Consisting of Qualified small dollar
 contributionsSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)) is amended by adding at the end the following new paragraph:
					
 (9)In the case of a multicandidate political committee or any political committee of a political party, the committee may make a contribution to a candidate who is a participating candidate under title V with respect to an election only if the contribution is paid from a separate, segregated account of the committee which consists solely of contributions which meet the following requirements:
 (A)Each such contribution is in an amount which meets the requirements for the amount of a qualified small dollar contribution under section 504(a)(1) with respect to the election involved.
 (B)Each such contribution is made by an individual who is not otherwise prohibited from making a contribution under this Act.
 (C)The individual who makes the contribution does not make contributions to the committee during the year in an aggregate amount that exceeds the limit described in section 504(a)(1)..
 (b)Permitting Unlimited Coordinated Expenditures From Small Dollar Sources by Political PartiesSection 315(d) of such Act (52 U.S.C. 30116(d)) is amended— (1)in paragraph (3), by striking The national committee and inserting Except as provided in paragraph (5), the national committee; and
 (2)by adding at the end the following new paragraph:  (5)The limits described in paragraph (3) do not apply in the case of expenditures in connection with the general election campaign of a candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress who is a participating candidate under title V with respect to the election, but only if—
 (A)the expenditures are paid from a separate, segregated account of the committee which is described in subsection (a)(9); and
 (B)the expenditures are the sole source of funding provided by the committee to the candidate.. 103.Prohibiting use of contributions by participating candidates for purposes other than campaign for electionSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended by adding at the end the following new subsection:
				
 (d)Restrictions on Permitted Uses of Funds by Candidates Receiving Small Dollar FinancingNotwithstanding paragraph (2), (3), or (4) of subsection (a), if a candidate for election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under title V with respect to the election, any contribution which the candidate is permitted to accept under such title may be used only for authorized expenditures in connection with the candidate’s campaign for such office..
			IIExpanding Candidate Access to Advertising
			201.Broadcasts by candidates
 (a)Lowest unit chargeSection 315(b)(1)(A) of the Communications Act of 1934 (47 U.S.C. 315(b)(1)(A)) is amended by inserting for preemptible use thereof after station.
 (b)Preemption; auditsSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended— (1)by redesignating subsection (c) as subsection (g) and transferring such subsection, as redesignated, to the end;
 (2)by redesignating subsection (d) as subsection (f) and transferring such subsection, as redesignated, so that it appears after subsection (e); and
 (3)by inserting after subsection (b) the following:  (c)Preemption (1)In generalExcept as provided in paragraph (2) and notwithstanding the requirements of subsection (b)(1)(A), a licensee may not preempt the use of a broadcasting station by a legally qualified candidate that has purchased and paid for such use under circumstances entitling such candidate to receive the rate under such subsection for such use.
 (2)Circumstances beyond control of licenseeIf a program to be broadcast by a broadcasting station is preempted because of circumstances beyond the control of the licensee, an advertisement that is scheduled to be broadcast during such program and the broadcast of which constitutes use of the broadcasting station described in paragraph (1) shall be treated in the same fashion as a comparable commercial advertisement.
 (d)AuditsDuring the 45-day period preceding the date of a primary or primary runoff election and during the 60-day period preceding the date of a general election or special election, the Commission shall conduct such audits as it considers necessary to ensure that the licensee of each broadcasting station is allocating use of the station in accordance with this section and in a manner that does not warrant revocation of the station license under section 312(a)(7)..
 (c)Revocation of license for failure To allow access by Federal candidatesSection 312 of the Communications Act of 1934 (47 U.S.C. 312) is amended— (1)in subsection (a)(7)—
 (A)by inserting in accordance with subsection (h), before for willful; (B)by striking or repeated;
 (C)by inserting or a cable system after non-commercial educational broadcast station,; and (D)by striking his candidacy and inserting the candidacy of the candidate, under the same terms, conditions, and business practices as apply to the most-favored advertiser of the broadcasting station or cable system; and
 (2)by adding at the end the following:  (h)Conditions for revocation for failure To allow access by Federal candidates (1)Three-strikes ruleThe Commission may revoke a station license or construction permit under subsection (a)(7) only if the Commission finds that the licensee or permittee has engaged in at least 3 failures described in such subsection with respect to the broadcasting station or cable system to which the license or permit relates.
 (2)DurationIn the case of a person whose station license or construction permit with respect to a broadcasting station or cable system has been revoked under subsection (a)(7)—
 (A)the Commission may not grant a station license or construction permit to such person with respect to such broadcasting station or cable system during the 5-year period following the revocation; and
 (B)if the Commission grants such a station license or construction permit to such person after such 5-year period, the number of failures described in subsection (a)(7) shall be calculated for purposes of paragraph (1) without regard to any such failures that occurred while a previous license or permit was in effect..
 (d)Technical amendmentsSection 315 of the Communications Act of 1934 (47 U.S.C. 315), as amended by subsection (b), is further amended—
 (1)in subsection (a), by striking If any licensee and inserting Equal opportunities for candidates for same office.—If any licensee; (2)in subsection (b)(1), by moving subparagraphs (A) and (B) 2 ems to the right;
 (3)in subsection (f), as redesignated, by striking The Commission and inserting Regulations.—The Commission; and (4)in subsection (g), as redesignated, by striking For purposes and inserting Definitions.—For purposes.
					IIIMiscellaneous Provisions
 301.SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision of this Act or an amendment made by this Act to any person or circumstance, is held to be unconstitutional, the remainder of this Act, and the application of the provisions to any person or circumstance, shall not be affected by the holding.
			
